Exhibit 10.1

 

LOGO [g755962g3.jpg]

July 8, 2014

Steven Wilhite

Dear Steven:

This Letter Agreement incorporating the annexed General Release (collectively
sometimes referred to as the “Agreement”) contains the terms and conditions
applicable to your separation from employment with Medidata Solutions, Inc. or
any applicable subsidiary thereof (the “Company”) and is in full settlement of
all claims you now have or may have against the Company. Your last day of
employment with the Company is December 31, 2014 (the “Termination Date”),
although your last day in your current role or working in our office will be
Friday, July 11, 2014 (the “Transition Date”).

During the period beginning July 12, 2014 through December 31, 2014, you will no
longer carry out any active duties or come to the office but will remain
available as an “Executive Advisor” to assist with respect to continuing or
future matters arising out of your employment with the Company as may be
reasonably requested of you from time-to-time by Tarek Sherif, Glen de Vries or
their designees. It is agreed that (i) the Company will provide you with
reasonable advance notice regarding these activities, and (ii) any requests made
hereunder by the Company will be made in good faith and will not unreasonably
interfere with your duties to any subsequent employer. Should you have any
questions or need clarification concerning the Agreement or your separation,
please call me at 212-918-1778.

You should discuss this offer with an attorney. If, after consulting with the
attorney of your choice, you feel you have a significant concern which is not
adequately addressed herein, you should not sign this Agreement.

1. Severance and Settlement Payments. You will be paid your normal salary and
benefit entitlements through the Transition Date. Subject to the Company’s
receipt of a fully executed copy of this Agreement and General Release and to
the General Release becoming irrevocable within 45 days after your Transition
Date, the Company will provide you with the following:

 

  (a) Salary continuation at your current base salary rate for a period
commencing on July 15, 2014 and ending on December 31, 2014 (the “Salary
Continuation Period”), subject to normal taxes and payroll withholding.

 

  (b) A lump sum payment of $87,500 representing a 50% of your “at plan” target
performance bonus for 2014. The payment will be subject to normal taxes and
payroll withholding and will paid on the first payroll date following expiration
of the Salary Continuation Period.



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

  (c) During the Salary Continuation Period, stock options previously awarded to
you shall continue to vest as if your employment continued during this period.
Upon the expiration of the Salary Continuation Period, stock options, restricted
stock units and shares of restricted stock held by you that remain unvested will
be terminated immediately. You will have a period of ninety (90) days after the
expiration of the Salary Continuation Period to exercise any and all of your
Company stock options that are vested prior to completion of the Salary
Continuation Period.

You understand and acknowledge that all rights and claims waived and released
herein are in exchange for the severance pay and other consideration provided in
this Agreement to which you otherwise would not be entitled. Accordingly, no
severance payment or other consideration will be paid if the Agreement is not
fully executed or is revoked as provided below. If the 60-day Release condition
is not met, your right to receive future payments and benefits shall cease and
the Company shall have the right to recoup from you the amount of any payments
and the value of any benefits provided under this 2 prior to the expiration of
the 60-day Release period.

2. Benefits. If you accept the Company’s severance package set forth in this
Agreement, your benefits will continue during the Salary Continuation Period.
You understand that as an exempt employee, you do not accrue vacation pay or
other paid time off. If you do not accept this offer, your benefits will
continue through July 11, 2014 in accordance with the Company’s benefits plans.
Certain group medical benefits may be continued under COBRA; further information
will be supplied to you concerning the continuation of such benefits within two
weeks of your last day of employment. If you do not accept this offer, unvested
options, restricted stock units and shares of restricted stock will be
immediately terminated on your date of termination. You can inquire as to the
number of options and other equity grants that have vested, as well as other
questions regarding the exercising of options, by accessing the E*Trade system
or by emailing Michael Sharghi in our Legal Department at msharghi@mdsol.com.

3. No Other Payments Due. Except as specifically provided in this Agreement, you
understand that you are not entitled to any other payments for salary, benefits,
bonuses, allowances, severance pay, notice pay, vacation, or holidays, or to any
other form or kind of payment or compensation, other than reimbursement for
normal business related expenses incurred prior to your Transition Date.

4. No Discrimination. You acknowledge that your separation from employment is
not motivated by discrimination or any other improper or unlawful reasons and
that the Company has not discriminated against you, breached any express or
implied contract with you or otherwise acted unlawfully towards you during the
course of your employment.



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

5. General Release. As a condition to the Company’s severance payment and
related benefits under Section 1 hereof, you shall execute a general release of
all claims you now have or may have against the Company. You agree to execute
and be bound by the terms of the General Release annexed to and made part of
this Agreement.

6. References. The Company, in accordance with its policy on references, will
provide prospective employers, upon written request addressed to the Human
Resources Department, with its usual verification of employment data. It shall
be limited to dates of employment and the position held at the time of your
separation. The reason for separation will not be disclosed.

7. Non-Removal/Return of Property. You agree not to remove any documents,
equipment or property belonging to the Company, its employees, clients or others
doing business with it. On or before the Transition Date, you shall return your
laptop computer, printer and related software to my attention at the Company’s
principal office located at 350 Hudson Street, 9th Floor, New York, NY 10014. In
the event you fail to return such equipment in a timely manner, you acknowledge
that the Company may suspend any settlement and severance payments until the
equipment is returned. You further agree to return, on or before the effective
date (i) all other equipment and property belonging to the Company which is now
in your possession or control, including copies of any and all documents
containing information of a proprietary or confidential nature, and any
information downloaded from any Company computer in any format and (ii) any
Company keys, passes, or identification cards not previously returned.

8. Non-Disclosure of Confidential Information. You understand that in connection
with your employment with the Company you have acquired and been privy to
certain proprietary or business information relating to the Company and its
affiliates, including confidential information and trade or business secrets not
readily available in the marketplace or to the public. Such information may
include, but is not limited to, information relating to operations, business
plans, and the identity of clients. You agree that you will not disclose to any
third parties, directly or indirectly (except to the extent required by judicial
process or as authorized in writing by the Company), any such confidential or
proprietary information.

9. Cooperation. During the Salary Continuation Period, you shall remain
generally available in a consulting capacity to continue to assist with respect
to continuing or future matters arising out of your employment or any other
relationship with the Company, whether such matters are business-related, legal
or otherwise, in partial consideration for the benefits to be received by you
described in this letter.

10. Non-Disclosure of Agreement/Non-Disparagement. You understand and agree that
the terms of this Agreement and your separation from employment are confidential
and, unless required by law or for the purposes of enforcing the Agreement or
when needed to



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

consult with your immediate family and tax or legal advisors, neither you nor
your agents or representatives shall divulge, publish or publicize any such
confidential information to any third parties or the media, or to any current or
former employee, or client of the Company or any of its affiliates. You also
personally undertake to refrain from disparaging the Company or its businesses
or acting in a manner which reasonably may be viewed as detrimental to the best
interests of the Company. The Company shall also refrain from making any
disparaging statement to a third party, which reasonably may be viewed as
detrimental to your personal or professional reputation.

11. Representations and Acknowledgements. You represent and acknowledge that you
have carefully read and understand the provisions of this Agreement and the
incorporated General Release, that they contain the entire understanding between
you and the Company and that you are not relying upon any representations or
statements, written or oral, made by or on behalf of the Company or any
affiliated entity, not set forth therein. You further agree that this Agreement
supersedes the prior version of this Agreement dated July 7, 2014. All prior
non-compete, confidentiality, intellectual property and/or restrictive covenant
agreements between you and Medidata shall remain in full force and effect in
accordance with their terms. You agree that this Agreement may not be modified
except in a written document, signed by you and the Company.

12. Non-Admissions. This Agreement is not intended as, and should not be
construed as, evidence of any wrongdoing on your part or on the part of the
Company or its affiliates, or as any admission of liability under any federal,
state or local law or regulation of any nature whatsoever.

13. Applicable Law. This Agreement, including the General Release, shall be
construed and governed pursuant to the laws of the State of New York pertaining
to contracts to be performed therein.

14. Who is Bound. We agree that the Agreement is binding upon and will inure to
the benefit of the parties and to each of its heirs, executors, administrators,
trustees, representatives, successors or assigns. The promises that you have
made to the Company, you agree, are also made for the benefit of its
subsidiaries, affiliates, parents and all other related existing, succeeding or
predecessor corporations.

You may signify your acceptance of the terms and conditions of this Agreement,
including the incorporated General Release, by signing before a notary public
both the enclosed copy of the Agreement and your General Release and returning
them to me.

For a period of seven (7) calendar days following your execution of this
Agreement, you may revoke this Agreement, and rescind your assent thereto. This
Agreement shall not become effective or enforceable until seven (7) days have
passed following your execution of this Agreement. The effective date of this
Agreement shall be the eighth calendar day after you



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

execute this Agreement, if you have not earlier revoked it. You may revoke this
Agreement only by giving written notice of revocation to the Company within the
aforementioned seven (7) day period. Your revocation can be made by letter,
certified mail, return receipt requested, or by facsimile (with subsequent
confirmation of receipt by Medidata) to my attention at 212-918-1818 and should
state that you choose to revoke your prior acceptance of this Agreement.

The parties further agree and acknowledge by signing this Agreement that this
document (together with the Release) constitutes the full and complete
understanding between them and that no other understanding, verbal or written,
exists between the parties.

Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.

We wish you well in your future endeavors.

 

/s/ Eileen Schloss

Eileen Schloss Executive Vice President, Human Resources

Accepted and agreed to:

 

/s/ Steven Wilhite

STEVEN WILHITE Dated: July 8, 2014



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

GENERAL RELEASE

As consideration for the settlement and severance pay and other benefits and
promises to which Steven Wilhite the Releasor, would not be otherwise entitled,
which are set forth in the Letter Agreement between Releasor and Medidata
Solutions, Inc., dated July 8, 2014 the Releasor, with the intention of binding
him/herself, his/her heirs, personal representatives, executors, administrators
and assigns, hereby releases and forever discharges Medidata Solutions, Inc.,
its affiliates, subsidiaries, parent, predecessor and successor corporations and
their employees, officers, directors, shareholders, agents, attorneys,
representatives and trustees or administrators under any employee benefit plans
(collectively referred to as the “Releasees”), from any and all claims (with the
exception of unemployment insurance), demands, damages, remedies, contracts
(express or implied) and causes of action of any kind or nature whatsoever,
whether known or unknown, which Releasor had, now has or in the future may or
could have, against Releasees arising out of or relating to any matter up to the
date of the execution of this General Release, including but not limited to any
and all claims in connection with Releasor’s employment with Medidata Solutions,
Inc. (or with any other Releasee) and the termination thereof, excluding any
claims to enforce Releasor’s rights under the Letter Agreement. This General
Release and the Letter Agreement are sometimes collectively referred to as the
“Agreement.”

Without limiting the generality of the foregoing, Releasor agrees that he/she
knowingly and voluntarily waives all rights he/she has or may have (or that of
anyone on her behalf) to commence or prosecute any legal proceeding or action
under the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefits Protection Act of 1990, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, as amended, under any other claims arising under any and
all other federal, state and local equal employment, fair employment and civil
or human rights laws (whether statutory, regulatory or decisional), under the
statutory, regulatory or common law of any jurisdiction, including but not
limited to any and all tort claims (e.g., defamation, intentional infliction of
emotional distress, negligent hiring, or retention, conversion, interference
with contract, abusive discharge), and under any and all federal, state or local
laws relating to benefits, labor or employment standards or retaliation (e.g.,
whistleblowing).

If prior to the date of execution of this General Release, Releasor filed
charge(s), complaint(s) or action(s) against any of the Releasees related to any
matter released or waived herein, Releasor agrees to withdraw or discontinue
them and execute all documents necessary to effectuate their withdrawal or
discontinuance.

Should any proceeding be instituted by or on behalf of Releasor with respect to
matters here settled, released or waived, then the Letter Agreement and this
General Release shall be deemed full satisfaction of any such claim(s) and
sufficient basis for their immediate dismissal.

RELEASOR ACKNOWLEDGES THAT HE/SHE FULLY UNDERSTANDS THE CONTENTS OF THE LETTER
AGREEMENT AND GENERAL RELEASE AND EXECUTES THEM FREELY AND VOLUNTARILY, WITHOUT
DURESS, COERCION OR UNDUE INFLUENCE.

Acknowledgment of Waiver of Claims under ADEA. In the event Employee is age 40
or more as of the date hereof, Employee acknowledges that he/she is waiving and
releasing any rights he/she may have under the Age Discrimination in Employment
Act of 1967 (“ADEA”) and that this waiver and release is knowing and voluntary.
Employee and Releasees agree that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement. Employee acknowledges that the consideration given for this Agreement
is in addition to anything of value to which Employee was already entitled. If
the ADEA waiver is applicable, Employee further acknowledges that he/she has
been advised by this writing that (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has at least twenty-one (21) days
from the date he/she receives this Agreement within which to consider this
Agreement; (c) he/she has at least seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; and (d) this Agreement
shall not be effective until the revocation period has expired; and (e) nothing
in this



--------------------------------------------------------------------------------

LOGO [g755962g2.jpg]

 

Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to me by close of business on the seventh day from the date that
Employee signed this Agreement. Employee understands that, although Employee has
twenty-one (21) days to consider the Agreement, Employee may accept the terms of
the Agreement at any time within those twenty-one (21) days.

This General Release shall not become effective or enforceable until seven
(7) days have passed following Employee’s execution.

IT WITNESS THEREOF, RELEASOR has signed this General Release this 8th day of
July, 2014

RELEASOR:

 

/s/ Steven Wilhite